

116 HR 4139 RH: To provide for the boundary of the Palo Alto Battlefield National Historic Park to be adjusted, to authorize the donation of land to the United States for addition to that historic park, and for other purposes.
U.S. House of Representatives
2020-12-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IBUnion Calendar No. 526116th CONGRESS2d SessionH. R. 4139[Report No. 116–641]IN THE HOUSE OF REPRESENTATIVESJuly 30, 2019Mr. Vela introduced the following bill; which was referred to the Committee on Natural ResourcesDecember 14, 2020Additional sponsor: Mr. Gonzalez of TexasDecember 14, 2020Reported from the Committee on Natural Resources; committed to the Committee of the Whole House on the State of the Union and ordered to be printedA BILLTo provide for the boundary of the Palo Alto Battlefield National Historic Park to be adjusted, to authorize the donation of land to the United States for addition to that historic park, and for other purposes.1.Boundary; legal description(a)BoundarySection 3(b)(2) of the Palo Alto Battlefield National Historic Site Act of 1991 (16 U.S.C. 410nnn–1(b)(2)) is amended—(1)in subparagraph (A)—(A)by striking consist of approximately and inserting the following:consist of—(i)the approximately;(B)by striking the period at the end and inserting ; and; and(C)by adding at the end the following:(ii)on the date that such land is donated to the United States, the approximately 166.44 acres of land generally depicted on the map entitled PALO ALTO BATTLEFIELD NATIONAL HISTORICAL PARK Proposed Boundary Addition, Fort Brown Unit, numbered 469/143,589, and dated April 2018.; and(2)in subparagraph (B), by striking map and inserting maps.(b)Legal descriptionSection 3(b)(3) of the Palo Alto Battlefield National Historic Site Act of 1991 (16 U.S.C. 410nnn–1(b)(3)) is amended by striking after and all that follows through Secretary of the Interior and inserting after the addition of lands to the historic park boundary, the Secretary of the Interior.December 14, 2020Committed to the Committee of the Whole House on the State of the Union and ordered to be printed